Appeal from a judgment (denominated order and judgment) of the Supreme Court, Monroe County (Robert J. Lunn, J.), entered November 9, 2004 in a proceeding pursuant to CPLR article 78. The judgment, insofar as appealed from, granted the amended petition in part and annulled a determination of respondent Town of Parma Zoning Board of Appeals, dated June 17, 2004.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Pigott, Jr., P.J, Green, Gorski, Smith and Lawton, JJ.